      Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                        |
JEREMY THOMPSON,                                        |
     PLAINTIFF,                                         |
                                                        |
v.                                                      | Case No. 6:21-cv-294
                                                        |
NELSON CRUZ & ASSOCIATES LLC,                           |
FREDRICK “FREDDIE” RILEY, individually,                 |
TRAVELERS CASUALTY & SURETY                             |
     COMPANY OF AMERICA, and                            |
HUDSON INSURANCE COMPANY,                               |
     DEFENDANTS                                         |
                                                        |

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Jeremy Thompson (“Plaintiff”), by and through his undersigned counsel,

brings this lawsuit against Nelson Cruz & Associates LLC (“NCA”), Fredrick “Freddie”

Riley (“Riley”), Travelers Casualty & Surety Company of America (“Travelers”), Hudson

Insurance Company (“Hudson”) and alleges as follows:

                                     NATURE OF ACTION

1. This lawsuit is brought pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

     U.S.C. § 1692, et seq., and the Texas Finance Code (“TFC”) § 392.001, et seq.

2. Defendants are subject to the collection laws of the state of Texas because Plaintiff was

     located in the state of Texas at all times relevant hereto.

                                JURISDICTION AND VENUE

3. This Court has jurisdiction pursuant to 15 U.S.C.§ 1692k(d) and 28 U.S.C. § 1331.

4. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.




                                                       1
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 2 of 13




5. Venue is proper before this Court pursuant to 28 U.S.C.§ 1391(b), where the acts and

   transactions giving rise to Plaintiff’s action occurred in this State and this District and

   where Plaintiff resides in this State and this District.

                                           PARTIES

6. Plaintiff is an adult individual residing in Bell County, Texas.

7. NCA is a Texas business entity with principal offices situated in Dallas County, Texas

   according to filings with the Texas Secretary of State.

8. NCA can be served via its registered agent, Le Brocq Law Firm, PLLC at 13355 Noel

   Rd., 11th Floor, Dallas, TX 75240 or as allowed by Texas law.

9. The principal purpose of NCA is the collection of debts that are defaulted on behalf of

   third-party creditors or the purchase of delinquent accounts that are defaulted at the time

   of the purchase and the collection of those accounts for a profit.

10. NCA regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

11. NCA is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

12. Defendant Riley is an individual who, upon information and belief, resides at in the

   Collin County, Texas outside in the Dallas, Texas metropolitan area.

13. Riley is the managing member of Defendant NCA.

14. Riley may be served wherever he may be found in accordance with Indiana or Texas law.




                                                      2
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 3 of 13




15. Travelers is a foreign entity that can be served in the state of Texas via its registered

   agent in Texas, Corporation Service Company d/b/a/ CSC-Lawyers Incorporating Service

   Company, at 211 East 7th Street, Suite 620, Austin, TX 78701-3218.

16. Travelers is liable for acts committed by NCA pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as

   any other applicable law. Specifically, Travelers is liable on bond number 7752241573

   TX.

17. Hudson Insurance Company is a foreign entity that can be served in the state of Texas via

   its registered agent, CT Corporation System, at 1999 Bryan Street Suite 900, Dallas,

   Texas 75201-3136.

18. Hudson is liable for acts committed by NCA pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as

   any other applicable law. Specifically, Hudson is liable on bond number 10060175.

                                 FACTUAL ALLEGATIONS

19. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a defaulted loan (hereinafter the "Account"). The loan was made for the purpose of

   Plaintiff purchasing a guitar. The Account was not used for business or commercial

   purposes.

20. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Tex. Fin. Code §

   392.001(1).

21. The Account constitutes a “debt” as that term is defined by 15 U.S.C. § 1692a(5) and

   constitutes a “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).


                                                      3
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 4 of 13




22. The principal purpose of NCA is the collection of debts using the mails and telephone

   and other means.

23. NCA attempted collections directly from Plaintiff in order to make a profit.

24. NCA is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6), is a “third-party debt collector” as that term is defined by Tex. Fin.

   Code § 392.001(7).

25. Riley actively manages NCA and directs the policies of that company.

26. Riley had influence over the officers and/or directors and/or owners and/or employees of

   NCA and directly or indirectly instructed the employees of NCA to act in the manner

   they acted when attempting collections from Plaintiff as described in the paragraphs

   below.

27. During all times pertinent hereto, Riley (a) created the collection policies and procedures

   used by NCA and its respective employees and agents, in connection with their common

   efforts to collect consumer debts, (b) managed or otherwise controlled the daily

   collection operations of NCA, (c) oversaw the application of the collection policies and

   procedures used by NCA and its respective employees and agents, (d) drafted, created,

   approved and ratified the tactics and scripts used by NCA and its respective employees

   and agents to collect debts from consumers, including the tactics and scripts that were

   used to attempt to collect an alleged debt from Plaintiff as alleged in this complaint, (e)

   ratified the unlawful debt collection practices and procedures used by NCA and its

   respective employees and agents in connection with its common efforts to collect

   consumer debts, and (f) had knowledge of, approved, participated in, ratified and

   benefitted financially from the unlawful debt collection practices used by NCA and its


                                                     4
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 5 of 13




   respective employees and agents in attempts to collect an alleged debt from Plaintiff as

   alleged in this complaint.

28. Riley regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

29. Riley uses interstate commerce and the mails in a business the principal purpose of which

   is the collection of debts.

30. Riley is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7).

31. During the one year prior to the date of the filing of this Complaint, NCA and/or

   representative(s), employee(s) and/or agent(s) of NCA made telephone calls to Plaintiff

   to collect the Account.

32. On approximately March 11, 2021, NCA told Plaintiff that that it was going to have

   Plaintiff criminally prosecuted by means of a “theft of service” charge and that Plaintiff

   would be arrested if the Account was not immediately repaid.

33. NCA harassed Plaintiff by immediately calling Plaintiff back after Plaintiff disconnected

   one or more calls with NCA.

34. The threats to sue and/or criminally prosecute and/or have Plaintiff arrested were false

   and deceptive threats as the Account was so old that no creditor had any rights to recover

   the Account without Plaintiff’s agreement to pay the Account and Plaintiff could not be

   arrested and/or prosecuted for allegedly failing to repay any portion of the Account.


                                                      5
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 6 of 13




35. When NCA made the statements described above, NCA had no intention of suing and/or

   criminally prosecuting and/or having Plaintiff arrested.

36. The statements made by NCA would cause the least sophisticated consumer to believe

   that NCA had a right to recover the Account through means such as lawsuits or

   prosecution.

37. The statements made by NCA would cause the least sophisticated consumer to believe

   that NCA intended to recover the Account through means such as lawsuits or

   prosecution.

38. NCA knew that the threats to sue and/or criminally prosecute and/or have Plaintiff

   arrested in order to recover the Account were false when the threats were made.

39. NCA knew that it had no intention of suing and/or criminally prosecuting and/or having

   Plaintiff arrested to recover the Account when the threats were made.

40. After one conversation with Plaintiff in which Plaintiff refused to repay the 15 year-old

   account, NCA called back to Plaintiff’s phone and left a voicemail which sounded as

   though NCA was communicating with law enforcement and sending out Plaintiff’s

   account for arrest.

41. As of the filing of this complaint, no lawsuit has been filed against Plaintiff on the

   Account.

42. In one or more of the written and oral communications between Plaintiff and NCA, NCA

   failed to provide meaningful disclosure of its identity and failed to inform Plaintiff that

   the communication was with a debt collector or that NCA was attempting to collect a

   debt or that any information obtained would be used for the purpose of collecting a debt.

43. NCA failed to provide Plaintiff with the notices required by 15 U.S.C. § 1692g.


                                                      6
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 7 of 13




44. On March 19, 2021, NCA was notified that Plaintiff is represented by an attorney;

   nevertheless, NCA contacted Plaintiff again on March 24, 2021 for the purpose of

   collecting the Account.

45. NCA’s purpose for the communications with Plaintiff described above was to attempt to

   collect the Account.

46. Each telephone call and each written correspondence individually conveyed information

   regarding the account directly or indirectly to Plaintiff.

47. The telephone call(s) and written correspondence(s) each individually constituted a

   "communication" as defined by 15 U.S.C. § 1692a(2).

48. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   made telephone call(s) to Plaintiff was to attempt to collect the Account.

49. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   had telephone conversation(s) with Plaintiff was to attempt to collect the Account.

50. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   left message(s) for Plaintiff was to attempt to collect the Account.

51. The conduct of NCA as described above was done knowingly and willfully and

   purposefully.

52. As a direct and proximate result of the aforesaid actions, Plaintiff, was made to feel like a

   criminal and suffered actual damages in the form of fear, anxiety, stress, mental anguish,

   depression and/or distraction from normal life.

53. As a direct and proximate result of the aforesaid actions, Plaintiff seeks damages pursuant

   to 15 U.S.C. § 1692k(a).




                                                     7
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 8 of 13




54. Riley was aware of, and profited from, the collection practices used by NCA and its

   employees.

                                RESPONDEAT SUPERIOR

55. The representative(s) and/or collector(s) at NCA were employee(s) and/or agent(s) of

   NCA at all times mentioned herein.

56. The representative(s) and/or collector(s) at NCA were acting within the course and/or

   scope of their employment at all times mentioned herein.

57. The representative(s) and/or collector(s) at NCA were under the direct supervision and/or

   control of NCA at all times mentioned herein.

58. The actions of the representative(s) and/or collector(s) at NCA are imputed to their

   employer, NCA.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                  BY NELSON CRUZ AND ASSOCIATES LLC

59. The previous paragraphs are incorporated into this Count as if set forth in full.

60. The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692c(a)(2) and § 1692d(2)&(5)&(6) and §1692e(2)&(3)&(4)&

   (5)&(7)&(8)&(10)&(11) and § 1692g(a).

61. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from NCA.

             COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY NELSON CRUZ AND ASSOCIATES LLC

62. The previous paragraphs are incorporated into this Count as if set forth in full.




                                                     8
     Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 9 of 13




63. The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or agent(s)

   violated Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6) and § 392.302(1)&(4) and

   392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&(19).

64. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

   and costs from NCA.

65. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Defendant

   NCA enjoining it from future violations of the Texas Finance Code as described herein.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                  BY NELSON CRUZ AND ASSOCIATES LLC

66. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, NCA is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on

   seclusion). NCA intentionally intruded on Plaintiff’s solitude, seclusion, or private

   affairs, and such intrusion would be highly offensive to a reasonable person.

67. Plaintiff suffered actual damages from NCA as a result of NCA’s intrusion.

           COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                       BY FREDRICK “FREDDIE” RILEY

68. The previous paragraphs are incorporated into this Count as if set forth in full.

69. By influencing and/or controlling the conduct of NCA, Riley is liable for the act(s) and

   omission(s) of NCA and its representative(s), employee(s) and/or agent(s) for violations

   of 15 U.S.C. § 1692c(a)(2) and § 1692d(2)&(5)&(6) and §1692e(2)&(3)&(4)&(5)&(7)&

   (8)&(10)&(11) and § 1692g(a).




                                                     9
      Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 10 of 13




70. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

      costs from Riley.

              COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                       BY FREDRICK “FREDDIE” RILEY

71. The previous paragraphs are incorporated into this Count as if set forth in full.

72. By influencing and/or controlling the conduct of NCA, Riley is liable for the act(s) and

      omission(s) of NCA and its representative(s), employee(s) and/or agent(s) for violations

      of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6) and § 392.302(1)&(4) and

      392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&(19).

73. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

      and costs from Riley.

74. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Riley

      enjoining him from future violations of the Texas Finance Code as described herein.

         COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                      BY FREDRICK “FREDDIE” RILEY

75.    In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and incorporating

       all other allegations herein to the extent they are not inconsistent with the cause of

       action pled here, Riley is liable to Plaintiff for colluding with NCA to invade Plaintiff’s

       privacy (intrusion on seclusion). Riley intentionally caused the intrusion upon

       Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

       offensive to a reasonable person.

76.    Plaintiff suffered actual damages from Riley as a result of the intrusion on Plaintiff’s

       privacy.


                                                      10
      Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 11 of 13




                         COUNT VII: IMPUTED LIABILITY OF
               TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
                  FOR LIABILITY OF NELSON CRUZ & ASSOCIATES LLC

77. The previous paragraphs are incorporated into this Count as if set forth in full.

78.      The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or

         agent(s) in violation of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6) and §

         392.302(1)&(4) and 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&(19) are

         imputed to Travelers pursuant to Tex. Fin. Code §392.102.

79.      Pursuant to Tex. Fin. Code §392.403, Plaintiff seeks damages, reasonable attorney’s

         fees and costs from Travelers.

       COUNT VIII: IMPUTED LIABILITY OF HUDSON INSURANCE COMPANY
                FOR LIABILITY OF NELSON CRUZ & ASSOCIATES LLC

80.      The previous paragraphs are incorporated into this Count as if set forth in full.

81.      The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or

         agent(s) in violation of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6) and §

         392.302(1)&(4) and 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&(19) are

         imputed to Hudson pursuant to Tex. Fin. Code § 392.102.

82.      Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

         fees and costs from Hudson.

                                     JURY TRIAL DEMAND

83. Plaintiff is entitled to and hereby demands a trial by jury.

                                     DEMAND FOR RELIEF

      WHEREFORE, Plaintiff requests that the Court grant the following:

84. Judgment in favor of Plaintiff and against NCA as follows:

             a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

                                                     11
    Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 12 of 13




           b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

               1692k(a)(2);

           c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

           d. Actual damages pursuant to Tex. Fin. Code § 392.403(a)(2);

           e. An injunction permanently enjoining NCA following trial of this cause from

               committing acts in violation of the Texas Finance Code as cited herein

               pursuant to Tex. Fin. Code § 392.403(a)(1);

           f. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code § 392.403;

           g. Exemplary damages pursuant to the common law of Texas, see, e.g.

               Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App.

               1996); and

           h. Such other and further relief as the Court deems just and proper.

85. Judgment in favor of Plaintiff and against Riley as follows:

           a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

           b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

               1692k(a)(2);

           c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

           d. Statutory damages in the amount of $100 pursuant to Tex. Fin. Code

               §392.403;

           e. Actual damages pursuant to Tex. Fin. Code § 392.403(a)(2);

           f. An injunction permanently enjoining Riley following trial of this cause from

               committing acts in violation of the Texas Finance Code as cited herein

               pursuant to Tex. Fin. Code § 392.403(a)(1);


                                                    12
    Case 6:21-cv-00294-ADA-JCM Document 1 Filed 03/25/21 Page 13 of 13




           g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code § 392.403;

           h. Exemplary damages pursuant to the common law of Texas, see, e.g.

               Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App.

               1996);

86. Judgment in favor of Plaintiff and against Travelers as follows:

           a. Actual damages as awarded against NCA pursuant to Tex. Fin. Code §

               392.403(a)(2);

           b. Reasonable attorneys fees and costs as awarded against NCA pursuant to Tex.

               Fin. Code § 392.403; and

           c. Such other and further relief as the Court deems just and proper.

87. Judgment in favor of Plaintiff and against Hudson as follows:

           a. Actual damages as awarded against NCA pursuant to Tex. Fin. Code §

               392.403(a)(2);

           b. Reasonable attorneys fees and costs as awarded against NCA pursuant to Tex.

               Fin. Code § 392.403; and

           c. Such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             THE   WOODFIRM,      PLLC



                                             /s/ Jeffrey D. Wood
                                             Jeffrey D. Wood, Esq.
                                             ArkBN: 2006164
                                             209 Hubbard Drive
                                             Heath, TX 75032
                                             TEL: 682-651-7599
                                             FAX: 888-598-9022
                                             EMAIL: jeff@jeffwoodlaw.com
                                             Attorney for Plaintiff


                                                    13
